Citation Nr: 1527030
Decision Date: 06/10/15	Archive Date: 07/07/15
	
DOCKET NO.  12-16 473	)	DATE JUN 10 2015
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Apportionment of the Veterans non-service connected pension for the support of two dependent children in the appellants custody.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Tyson, Associate Counsel
 
INTRODUCTION

The Veteran had active service from September 1979 to March 1988 and from July 1991 to July 1992.  The Veteran is in receipt of a non-service connected pension.  The appellant is the Veterans ex-wife.  

The appellant applied for an apportionment of the Veterans pension for the support of two of the Veterans biological children, ages 9 and 12.

This matter comes before the Board of Veterans Appeals (Board) on appeal from a March 2011 administrative decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) located in Detroit, Michigan.  In this decision, the RO denied apportionment of the Veterans pension.  The RO found that the Veteran made regular child support payments to the appellant for the benefit of his dependent children, and would face financial hardship if an apportionment occurred.   See Veterans January 2011 Submission.  

The appellant filed a notice of disagreement in March 2011 and elected that a Decision Review Officer (DRO) review the claim.  The DRO decision, as reflected in the April 2012 Statement of the Case (SOC), determined that VA should not order an apportionment of the Veterans pension.  The DRO found that the appellant has disposable income after satisfying her monthly obligations and that the issue at hand is really about enforcing a state child support order, which is not within VAs purview. 

In June 2012, the appellant appealed the DRO decision to the Board encompassed in a VA Form 9.  In her appeal, the appellant requested a videoconference hearing before a Veterans Law Judge.  Upon review of the claim in November 2014, a Veterans Law Judge remanded the claim to the RO to ensure that notice of the appellants requested hearing was sent to both parties and to give both parties the opportunity to appear for separate hearings, as is required in contested claims.  38 C.F.R. § 20.704.

In accordance with the Boards remand directives, the RO scheduled separate videoconference hearings for the Veteran and the appellant to be held in February 2015.  The Veteran did not appear at his hearing and has not otherwise submitted further comment regarding the appellants appeal.  

The appellant appeared at her hearing.  A transcript of the appellants hearing is of record.  The Board finds the RO substantially complied with the Boards remand directives regarding the scheduling of hearings.  Stegall v. West, 11 Vet. App. 268 (1998).  The appeal is now ready for adjudication. 


FINDINGS OF FACT

1.  The Veteran is the biological and legally recognized father of two of the appellants children.   

2.  Throughout the appeal period, the children have been in the sole custody of the appellant. 

3.  The Veteran claims these children on his non-service connected pension award and as a result, receives additional monies.

4.  The State of Michigan mandates that the Veteran pay the appellant, on behalf of his children, $315 per month in child support, medical support, and childcare, and an additional $50 towards back child support.

5.  The Veteran is nearly three years in arrears; he owes back child support totalling $12,435.35 as of January 28, 2015.  

CONCLUSION OF LAW

The criteria for an apportionment of the Veterans non-service connected pension have been met. 38 U.S.C.A. § 5307 (West 2014); 38 C.F.R. §§ 3.450, 3.451, 3.452, 3.458 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Procedural Requirements

A claim for an apportionment of a Veterans benefits is a contested claim.  A simultaneously contested claim is also present.  A simultaneously contested claim refers to the situation in which the allowance of one claim results in the disallowance of another claim involving the same benefit, or the allowance of one claim results in the payment of a lesser benefit to another claimant. 38 C.F.R. 
§ 20.3(p).  As both a contested claim and simultaneously contested claim, this appeal is subject to special procedural regulations.  38 U.S.C.A. § 7102(b)(2), 7105A; 38 C.F.R. §§ 19.100, 19.101, and 19.102.  The Veterans Claims Assistance Act of 2000 (VCAA) does not apply to decisions regarding how benefits are paid, as is the case with apportionment claims.  Sims v. Nichols, 19 Vet. App. 453, 456 (2006).  

Under the applicable regulations, all interested parties will be specifically notified of the action taken by the agency of original jurisdiction (AOJ) in a simultaneously contested claim and of the right and time limit for initiating an appeal, as well as hearing and representation rights. 38 C.F.R. § 19.100.  Upon the filing of a notice of disagreement in a simultaneously contested claim, all interested parties will be furnished with a copy of the statement of the case. 38 C.F.R. § 19.101.  When a substantive appeal is filed in a simultaneously contested claim, the content of the substantive appeal will be furnished to the other contesting parties to the extent that it contains information that could directly affect the payment or potential payment of the benefit that is the subject of the contested claim.  38 C.F.R. § 19.102.  

Here, the applicable contested claims procedures were followed.  The AOJ provided the appellant and Veteran with notice of their procedural and appellate rights in the March 2011 administration decision.  After the appellant filed a notice of disagreement, the AOJ issued an April 2012 Statement of the Case (SOC) to both the Veteran and the appellant.  Furthermore, after the appellant perfected an appeal to the Board and requested hearing, both the Veteran and the appellant were given opportunities to appear for separate hearings and submit additional information in furtherance of their respective positions.   

II.  Apportionment

Apportionment is a mechanism by which a portion of a Veterans benefits, either pension or compensation, may be paid directly to his or her dependents.  VA regulations provide for two types of apportionments, general and special.  

A general apportionment allows for all or any part of the compensation payable to a veteran to be apportioned if the veteran is not residing with his or her children, and the veteran is not reasonably discharging his responsibility for the childrens support. 38 U.S.C.A. § 5307(a)(2); 38 C.F.R. § 3.450(a)(1)(ii).  It is not necessary for the claimant to establish the existence of hardship in order to obtain an apportionment.  38 C.F.R. § 3.450; Hall v. Brown, 5 Vet. App. 294 (1993). 

A special apportionment allows for compensation to be specially apportioned between the Veteran and his or her dependents on a case-by-case basis as long as it does not cause undue hardship to the other persons interest.  

In determining the basis for special apportionment, consideration is to be given to such factors as: (1) the amount of VA benefits payable, (2) other income and resources of the Veteran and those dependents in whose behalf the apportionment is claimed, and (3) the special needs of the Veteran, his dependents, and the apportionment claimants.  The amount apportioned should generally be consistent with the total number of dependents involved.  Ordinarily, apportionment of more than 50 percent of the Veteran's benefits would constitute undue hardship on him or her, while apportionment of less than 20 percent of his or her benefits would not provide a reasonable amount for any apportioned.  38 C.F.R. § 3.451. 

A child is defined as an unmarried person who is under the age of 18 years; or, who, before reaching the age of 18 years, became permanently incapable of self-support; or, who after reaching the age of 18 years and until completion of education or training (but not after reaching the age of 23 years) is pursuing a course of instruction at an approved educational institution. 38 C.F.R. § 3.57. 

The Board must assess the credibility and weight of all of the evidence to determine its probative value, account for which evidence it finds to be persuasive or unpersuasive, and provide reasons for rejecting any evidence favorable to the appellant.  Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record.  Every item of evidence does not have the same probative value.

The benefit-of-the-doubt rule does not apply in simultaneously contested claims since benefit of the doubt cannot be given to both an appellant and a veteran.  See Elias v. Brown, 10 Vet. App. 259, 263  (1997).

 

A.  Factual Background

The appellant and the Veteran were married in September 2001, but have since divorced.  From their union, they had two children.  Paternity is not contested. The children are in the custody of the appellant. 

In a November 2007 rating decision, the Detroit, Michigan RO granted the Veteran a non-service connected pension effective May 23, 2007.  As of November 2010, the Veteran received $1,796 per month.  See November 2010 Treasury Response Printout of Entitlement/Non-Entitlement Claims.  Pursuant to the applicable VA Pension Rate Chart, the Veterans annual pension amount totalled $21,552.  The annual pension consists of $15,493 for the Veteran plus one dependent, and three allotments of $2,020 each for each additional dependent, resulting in a monthly benefit of $1,796.  See Veterans Pension Rate Table  Effective December 1, 2009, http://www.benefits.va.gov/PENSION/rates_veteran_pen09.asp (last visited Apr. 22, 2015).   

In sum, the Veteran receives compensation for the two children in the appellants custody and two children from other unions.  The Veteran also receives annual increases based on changes in cost of living.  See Veterans Pension Rate Table  Effective 12/1/14, http://www.benefits.va.gov/ PENSION/current _rates_veteran_ pen.asp (last visited Apr. 22, 2015).  Effective December 2011, the Veteran received allotments of $2,093 each for each additional dependent; effective December 2012, $2,129; effective December 2013, $2,161, and effective December 2014, $2,198. 

 

B.  Analysis

The appellant contends that she is entitled to an apportionment of the Veterans non-service connected pension on behalf of their dependent children because the Veteran is not financially supporting his children despite a state court mandate to pay child support.  

The Veteran contends that he is paying child support.  In a January 2011 submission, the Veteran asserted that he paid required child support and is only a few months behind.  He also reported that his finances are very tight.  However, on his financial statement, he did list an expense for child support of $350 per month, an amount he is not actually making, as discussed in more detail below.  Therefore, even with the apportionment being ordered herein, the Veterans overall financial status would remain the same as he listed in his report, since he identified an expense which will now be an apportionment.  

In its review of the evidence of record, the Board finds an apportionment is appropriate under the general apportionment criteria.  The Veteran does not reside with his children and is not reasonably discharging his responsibility for the childrens support.  

The Veteran does not reside with the two children at issue in this appeal.  The Veteran lives in Detroit, Michigan.  The children reside with the appellant in Lansing, Michigan.  The distance between their homes is approximately 90 miles.  See Google Maps, https://maps.google.com/ (last visited Apr. 22, 2015).  Furthermore, the appellant has sole custody of the children.  Documents from the State of Michigan 56th Judicial Circuit, Eaton County indicate that the children reside with the appellant 365 nights and with the Veteran zero nights.  See March 2011 Final Uniform Child Support Order.   Accordingly, the first prong is met. 

Furthermore, the Veteran is not reasonably discharging his responsibility for the childrens support, thus meeting the second prong.  Despite statements from the Veteran that he pays the mandated child support and is only a few months behind, the official records from the State of Michigan tell a different story.   Pursuant to a March 2011 final child support order, the Veteran was mandated to pay the appellant $315 per month in child support for the two children.  However, the Veteran is in significant arrears owing $12,435.35 in back owed child support, medical support, and childcare, equivalent to over three years of child support payments.  See Official Letter from the State of Michigan 56th Judicial Circuit, Eaton County.  The Veteran has only made four monthly payments in 2014 and no payments in 2015.  Despite the Veterans statements, the objective evidence supports a finding that the Veteran is not substantially contributing to the financial well-being of his two children as mandated by the State of Michigan. 

With the criteria for a general apportionment met, it is not necessary for the appellant to establish the existence of hardship in order to obtain an apportionment.  38 C.F.R. § 3.450; Hall v. Brown, 5 Vet. App. 294 (1993).


C.  Appropriate Apportionment Amount

The Board finds that an apportionment equal to two dependent monthly allotments, which are added to the Veterans pension on an annual basis (and distributed monthly) is warranted.  The underlying claim was received in 2010.  In 2010 and through November 2011, the Veteran received $4,040 annually (or $336.66 monthly) for his two dependent children in the appellants custody.  Effective December 2011, the Veteran received $4,186 annually (or $348.83 monthly) for his two dependent children in the appellants custody.  Effective December 2012, the Veteran received $4,258 annually (or $354.83 monthly) for his two dependent children in the appellants custody.  Effective December 2013, the Veteran received $4,322 annually (or $360.17 monthly) for his two dependent children in the appellants custody.  And, finally, effective December 2014 to the present, the Veteran receives $4,396 annually (or $366.33 monthly) for his two dependent children in the appellants custody.  

The purpose of the dependent allotment is to allow for additional resources towards the care of a veterans children.  The Veteran is not using the additional money awarded to him for such a purpose.  The Veteran has made essentially no effort to provide even basic support to the children despite being mandated to do so by a state court.  The Veteran has made very few payments in three years; this is not seen by the Board as the Veteran reasonably discharging his responsibility for the childrens support.  38 C.F.R. § 3.450(a)(1)(ii).  If he begins to make regular child support payments in the future, he can certainly request that the apportionment be discontinued.


ORDER

Subject to the rules and regulations governing the payment of VA monetary benefits, apportionment of the Veterans non-service connected pension for the support of two dependent children in the appellants custody is granted in the amounts of $336.66 per month through November 2011, $348.83 per month for the period December 2011 through November 2012; $354.83 per month for the period December 2012 through November 2013; $360.17 per month for the period December 2013 through November 2014; and $366.33 per month for the period from December 2014 to the present. 



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans Appeals
 
 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is the final decision for all issues addressed in the "Order" section of the decision.  The Board may also choose to remand an issue or issues to the local VA office for additional development.   If the Board did this in your case, then a "Remand" section follows the "Order."  However, you cannot appeal an issue remanded to the local VA office because a remand is not a final decision.  The advice below on how to appeal a claim applies only to issues that were allowed, denied, or dismissed in the Order.

If you are satisfied with the outcome of your appeal, you do not need to do anything.  We will return your file to your local VA office to implement the BVA's decision.  However, if you are not satisfied with the Board's decision on any or all of the issues allowed, denied, or dismissed, you have the following options, which are listed in no particular order of importance: 

	Appeal to the United States Court of Appeals for Veterans Claims (Court)
	File with the Board a motion for reconsideration of this decision
	File with the Board a motion to vacate this decision 
	File with the Board a motion for revision of this decision based on clear and unmistakable error. 

Although it would not affect this BVA decision, you may choose to also: 

	Reopen your claim at the local VA office by submitting new and material evidence. 

There is no time limit for filing a motion for reconsideration, a motion to vacate, or a motion for revision based on clear and unmistakable error with the Board, or a claim to reopen at the local VA office.  None of these things is mutually exclusive - you can do all five things at the same time if you wish.  However, if you file a Notice of Appeal with the Court and a motion with the Board at the same time, this may delay your case because of jurisdictional conflicts.  If you file a Notice of Appeal with the Court before you file a motion with the BVA, the BVA will not be able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the court? You have 120 days from the date this decision was mailed to you (as shown on the first page of this decision) to file a Notice of Appeal with the Court.  If you also want to file a motion for reconsideration or a motion to vacate, you will still have time to appeal to the court.  As long as you file your motion(s) with the Board within 120 days of the date this decision was mailed to you, you will have another 120 days from the date the BVA decides the motion for reconsideration or the motion to vacate to appeal to the Court.  You should know that even if you have a representative, as discussed below, it is your responsibility to make sure that your appeal to the Court is filed on time.  Please note that the 120-day time limit to file a Notice of Appeal with the Court does not include a period of active duty.  If your active military service materially affects your ability to file a Notice of Appeal (e.g., due to a combat deployment), you may also be entitled to an additional 90 days after active duty service terminates before the 120-day appeal period (or remainder of the appeal period) begins to run. 

How do I appeal to the United States Court of Appeals for Veterans Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for filing a Notice of Appeal, the filing fee (or a motion to waive the filing fee if payment would cause financial hardship), and other matters covered by the Court's rules directly from the Court.  You can also get this information from the Court's website on the Internet at: http://www.uscourts.cavc.gov, and you can download forms directly from that website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must file your Notice of Appeal with the Court, not with the Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion asking the BVA to reconsider any part of this decision by writing a letter to the BVA clearly explaining why you believe that the BVA committed an obvious error of fact or law, or stating that new and material military service records have been discovered that apply to your appeal.  It is important that such letter be as specific as possible.  A general statement of dissatisfaction with the BVA decision or some other aspect of the VA claims adjudication process will not suffice.  If the BVA has decided more than one issue, be sure to tell us which issue(s) you want reconsidered.  Issues not clearly identified will not be considered.  Send your letter to: 

Director, Management, Planning and Analysis (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420


VA FORM
MAR 2015	 4597	Page 1	CONTINUED ON NEXT PAGE


Remember, the Board places no time limit on filing a motion for reconsideration, and you can do this at any time.  However, if you also plan to appeal this decision to the Court, you must file your motion within 120 days from the date of this decision. 

How do I file a motion to vacate?  You can file a motion asking the BVA to vacate any part of this decision by writing a letter to the BVA stating why you believe you were denied due process of law during your appeal.  See 38 C.F.R. 20.904.  For example, you were denied your right to representation through action or inaction by VA personnel, you were not provided a Statement of the Case or Supplemental Statement of the Case, or you did not get a personal hearing that you requested.  You can also file a motion to vacate any part of this decision on the basis that the Board allowed benefits based on false or fraudulent evidence.  Send this motion to the address above for the Director, Management, Planning and Analysis, at the Board.  Remember, the Board places no time limit on filing a motion to vacate, and you can do this at any time.  However, if you also plan to appeal this decision to the Court, you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear and unmistakable error?  You can file a motion asking that the Board revise this decision if you believe that the decision is based on "clear and unmistakable error" (CUE).  Send this motion to the address above for the Director, Management, Planning and Analysis, at the Board.  You should be careful when preparing such a motion because it must meet specific requirements, and the Board will not review a final decision on this basis more than once.  You should carefully review the Board's Rules of Practice on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified representative before filing such a motion.  See discussion on representation below.  Remember, the Board places no time limit on filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim?  You can ask your local VA office to reopen your claim by simply sending them a statement indicating that you want to reopen your claim.  However, to be successful in reopening your claim, you must submit new and material evidence to that office.  See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes.  You can always represent yourself in any claim before VA, including the BVA, but you can also appoint someone to represent you.  An accredited representative of a recognized service organization may represent you free of charge.  VA approves these organizations to help veterans, service members, and dependents prepare their claims and present them to VA.  An accredited representative works for the service organization and knows how to prepare and present claims.  You can find a listing of these organizations on the Internet at: http://www.va.gov/vso/.  You can also choose to be represented by a private attorney or by an "agent."  (An agent is a person who is not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before the VA, you can get information on how to do so at the Courts website at: http://www.uscourts.cavc.gov.  The Courts website provides a state-by-state listing of persons admitted to practice before the Court who have indicated their availability to the represent appellants.  You may also request this information by writing directly to the Court.  Information about free representation through the Veterans Consortium Pro Bono Program is also available at the Courts website, or at: http://www.vetsprobono.org, mail@vetsprobono.org, or (855) 446-9678.

Do I have to pay an attorney or agent to represent me?  An attorney or agent may charge a fee to represent you after a notice of disagreement has been filed with respect to your case, provided that the notice of disagreement was filed on or after June 20, 2007.  See 38 U.S.C. 5904; 38 C.F.R. 14.636.  If the notice of disagreement was filed before June 20, 2007, an attorney or accredited agent may charge fees for services, but only after the Board first issues a final decision in the case, and only if the agent or attorney is hired within one year of the Boards decision.  See 38 C.F.R. 14.636(c)(2). 

The notice of disagreement limitation does not apply to fees charged, allowed, or paid for services provided with respect to proceedings before a court.  VA cannot pay the fees of your attorney or agent, with the exception of payment of fees out of past-due benefits awarded to you on the basis of your claim when provided for in a fee agreement. 

Fee for VA home and small business loan cases:  An attorney or agent may charge you a reasonable fee for services involving a VA home loan or small business loan.  See 38 U.S.C. 5904; 38 C.F.R. 14.636(d). 

Filing of Fee Agreements:  In all cases, a copy of any fee agreement between you and an attorney or accredited agent must be sent to the Secretary at the following address:  
Office of the General Counsel (022D)
810 Vermont Avenue, NW
Washington, DC 20420

The Office of General Counsel may decide, on its own, to review a fee agreement or expenses charged by your agent or attorney for reasonableness.  You can also file a motion requesting such review to the address above for the Office of General Counsel.  See 38 C.F.R. 14.636(i); 14.637(d).


VA FORM
MAR 2015 	 4597	Page 2	SUPERSEDES VA FORM 4597, APR 2014, 
  WHICH WILL NOT BE USED


